Citation Nr: 0403124	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-06 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The Board notes that the veteran was originally denied an 
increase for his service-connected nodulocystic acne in 
August 2000.  His disability evaluation at that time was 50 
percent.  The veteran expressed his disagreement with the 
rating action in July 2001.

The RO amended and increased the veteran's disability rating 
in March 2003.  At that time, the veteran was granted a 
separate disability rating for nodulocystic acne of the neck 
and a lip scar.  This disability was rated as 30 percent 
disabling from November 2, 1999, and 80 percent from August 
30, 2002.  The veteran was also rated as 30 percent disabled 
for nodulocystic acne of the torso and buttocks from November 
2, 1999, with an increase to 40 percent effective from August 
30, 2002.

The veteran was issued a statement of the case on the 
increased rating issue in March 2003.  He submitted his 
substantive appeal that same month, but limited his appeal to 
the issue of entitlement to a TDIU rating.  Accordingly, that 
is the only issue remaining for consideration on appellate 
review.  


FINDINGS OF FACT

1.  The veteran is service-connected for nodular cystic acne 
of the neck and a lip scar, rated as 30 percent disabling 
from November 2, 1999, and rated as 80 percent disabling from 
August 30, 2002; affective disorder secondary to the 
veteran's service-connected nodulocystic acne, rated 50 
percent disabling; nodulocystic acne, of the torso and 
buttocks, rated as 30 percent disabling from November 2, 
1999, and 40 percent disabling from August 30, 2002; and 
residuals of a fracture of the left middle finger, rated as 
noncompensably disabling.

2.  The highest level of education attained by the veteran 
was a high school general equivalency diploma.

3.  The veteran has post-service employment experience in 
several areas, to include as a janitor, drywaller, factory 
worker and maintenance man.  His last documented full-time 
employment was in 2001.

4.  The veteran was awarded Social Security Administration 
disability benefits, effective February 1, 2001, by way of a 
decision dated in May 2002.  The primary disability was 
disorders of the back (discogenic and degenerative).  The 
secondary disability was listed as affective or mood 
disorders.

5.  The veteran was determined to be incompetent to handle 
disbursement of his VA funds in April 2003.

6.  The veteran's service-connected disabilities are of such 
nature and severity as to prevent him from securing or 
following any substantially gainful occupation.


CONCLUSION OF LAW

The veteran is unemployable as a result of his service-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002), 38 
C.F.R. §§ 3.321, 4.15, 4.16 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from April 1972 to June 
1975.  A review of the veteran's service medical records 
(SMRs) reveals that he was noted to have moderate acne on his 
back on his January 1972 enlistment physical examination.  
The veteran was treated for the removal of a number of cysts 
while on active duty.  The cysts were located on the 
veteran's face, back, right earlobe, neck and the back of the 
neck.  He was also treated for a pilonidal cyst on several 
occasions.  A physical examination report, dated in June 
1973, shows that the veteran had a grade 2/6 acne vulgaris of 
the face and upper trunk.

A copy of a Navy Discharge Review Board (NDRB) decision, 
dated in November 1990, was obtained from the National 
Personnel Records Center (NPRC) in August 1991.  The decision 
related to an upgrade of the veteran's discharge from 
service.  It was noted that the veteran had a ninth grade 
education at the time of his entry on active duty in 1972.

Private treatment records associated with the claims file 
show that the veteran continued to experience problems with 
the development of multiple cysts on his body, primarily on 
his back, that required treatment from 1976 to 1978.

The veteran submitted his original claim for VA disability 
compensation in January 1992.  He was granted service 
connection for nodulocystic acne of the face, neck, 
shoulders, and back in December 1992.  He was assigned a 10 
percent disability rating at that time.  The veteran was also 
granted service connection for residuals of a fracture of the 
left third phalanx (middle finger) and a lip laceration scar.  

The veteran's disability evaluation for his nodulocystic acne 
was increased to 30 percent in November 1993.  The disability 
evaluation was increased to 50 percent by way of a rating 
decision dated in October 1999.

The veteran submitted his claim for a TDIU rating in June 
2000.  He reported that he had last worked full time in 
September 1999.  The veteran also reported that having to 
have frequent surgery for his many cysts required him to take 
time off from work.  This led to employers letting him go or 
not hiring him.  He enclosed a statement of earnings from the 
Social Security Administration that listed earnings per year 
from 1969 through 1997 as evidence of his limited ability to 
hold a good paying job.

The veteran was afforded a VA dermatology examination in June 
2000.  The examiner noted that he reviewed the veteran's 
claims file and a considerable amount of medical records.  He 
further noted that the veteran said that he was unable to 
obtain a job because of his acne, or was unable to hold a job 
because of the treatment required for his acne.  The examiner 
reported that the veteran had acne formed scars of the cheek 
areas on both sides the face, with pitting scars in this 
area.  He said that this did not result in any significant 
cosmetic negative impairment.  The examiner also noted that, 
on the veteran's back from the occiput on down, mostly over 
the upper torso to the waistline and to a lesser extent the 
buttocks and perirectal areas, there was a massive 
involvement with multiple small one-centimeter (cm) cutaneous 
cysts.  These were interspersed within acne formed scars that 
included black discolorations or occlusions of material from 
the skin.  He noted that there was a recent surgical excision 
scar that was healing where the veteran had undergone removal 
of a larger cyst.  The examiner included a color photograph 
of the veteran that depicted the area he described.  The 
examiner provided a diagnosis of nodulocystic acne, 
extensive.

The veteran and his spouse provided testimony at a hearing 
before a Decision Review Officer (DRO) in September 2001.  It 
was noted at the outset that the veteran had a cyst near his 
left ear that was bleeding.  This was cited as an example of 
what the veteran would experience from spontaneous, and 
sometimes uncontrollable, bleeding from his many cysts.  The 
veteran estimated that he had undergone 5000 surgeries to 
remove cysts.  The veteran and his spouse both testified 
about his trouble sleeping.  The veteran would toss and turn 
and kick about in his sleep.  They attributed this to his 
stress in dealing with his medical condition and his lack of 
employment.  The veteran and his wife also provided testimony 
regarding the stench that would result from some of his 
cysts.  The veteran noted that they had filed for bankruptcy 
three years earlier because of his lack of employment.  He 
said he had worked approximately 30 jobs over the last 10 
years.  The veteran reported that he had last worked in 
approximately December 2000.  He had work at that employment 
for approximately six months but missed a lot of work due to 
his medical appointments.  He said that the company tried to 
work with him because of his medical condition.  The veteran 
also testified that his next to last job had been as a 
maintenance man in an apartment complex.  He said that he did 
good work, but was let go because of his time off from work.  
The veteran felt that he would lose three to four months of 
work per year as a result of his treatment for his skin 
disability.

The veteran submitted copies of VA treatment records and 
discharge summaries for the period from September 1991 to 
October 2002.  The records documented a number of instances 
where epidural inclusion cysts were surgically removed.  Some 
of the surgeries were done on an outpatient basis and others 
were done with the veteran as an inpatient.  The veteran was 
seen in January 2001 with complaints of headaches and pains 
in his arms.  He was noted to be employed at an insulation 
company.  In October 2002 the veteran underwent excision of 
multiple cysts, drainage of multiple cysts, and unroofing of 
multiple sinus tracts of the skin of the back.

Records pertaining to the veteran were received from the 
Social Security Administration (SSA) in January 2003.  The 
May 2002 decision from the Administrative Law Judge (ALJ) 
found that the veteran was totally disabled as of February 1, 
2001.  The decision noted the veteran's impairments to 
include sebaceous cysts, degenerative disc disease, and 
bipolar disorder.  It was noted that he had mild limitations 
in his activities of daily living; moderate difficulties in 
maintaining social functioning, moderate difficulties with 
concentration, and had experienced no episodes of 
decompensation.  It was further noted that the veteran did 
retain some residual functional capacity to lift certain 
weights, and to stand and walk for varying periods of time.  
The ALJ determined that the veteran could not perform any of 
his past relevant work.  The evidence also showed that the 
veteran had a high school education.  The ALJ further 
determined that the veteran did not have any acquired skills 
that were transferable to skilled or semi-skilled work 
functions.  Finally, the ALJ said that when considering the 
veteran's age, education, previous work experience and 
residual functional capacity, jobs did not exist in 
significant numbers in the national economy that could be 
performed by the veteran.  He based his determination on 
testimony from a vocational expert.  The ALJ recommended that 
a representative payee be appointed to handle the veteran's 
funds.

Records associated with the ALJ's decision included treatment 
reports from Bromenn Healthcare for the period from December 
1996 to February 2000.  The Bromenn records pertaining to 
treatment for nonservice-connected conditions.  The SSA 
records also included copies of VA treatment records for the 
period from August 1990 to December 2001.  Many of those 
records are duplicates of material already in the claims 
file; however, there were a number of outpatient records 
reporting additional treatment for the veteran's nodulocystic 
acne.  Also of note is a March 2001 letter to the veteran 
from the business manager for the VA Central Iowa Health Care 
System.  The letter was in response to a query from the 
veteran regarding whether he should continue to drive while 
taking his medications.  The letter notes that two of the 
veteran's physicians were consulted and stated that he should 
not drive while taking his current medications.  The veteran 
submitted a copy of an Iowa Department of Transportation 
Form, dated in March 2001, that shows that his driver's 
license was voluntarily surrendered indefinitely per a 
doctor's request.  Finally, in February 2001, the veteran 
reported that he quit his job because of his health problems.

The veteran was also afforded several examinations by SSA 
examiners in 2000 and 2001.  The veteran was noted to have a 
long history of cystic acne with ongoing topical and 
superficial surgical interventions.  The several medical 
examiners did not find that the veteran's skin condition had 
made him unemployable.  The veteran was also afforded several 
psychological examinations.  A June 2000 examiner said that 
the evidence was consistent with a diagnosis of antisocial 
personality disorder and that this had limited the veteran's 
ability to work on occasion.  A psychological evaluation 
performed in June 2001 reported that the veteran had 
medically determinable impairments of bipolar disorder by 
history, poly-substance abuse and antisocial personality 
disorder.  The examiner concluded that the impairments were 
severe.  The examiner opined that the veteran was credible to 
the extent that he had a significant mental problem, with 
limited ability to work.  The veteran underwent another 
psychological evaluation in September 2001.  The examiner 
noted that the evidence consisted primarily of VA treatment 
records.  He noted that the veteran had a long history of 
outpatient treatment.  The examiner stated that the 
preponderance of the evidence indicated that from, a 
psychological perspective, the veteran had mild restrictions 
with his activities of daily living with moderate limitations 
in maintaining social functioning and maintaining 
concentration, persistence, and pace.  He noted that the 
veteran retained the ability to complete simple, routine, and 
repetitive work functions on a regular basis.  However, the 
veteran also had a number of moderate restrictions in mental 
residual functional capacity which included carrying out 
detailed instructions, maintaining attention and 
concentration for extended periods, working with others 
without being distracted by them, completing a normal 
workweek at reasonable pace, and getting along with 
supervisors and coworkers.  

Associated with the claims file were additional VA records 
for the period October 2002 to March 2003.  An entry dated in 
November 2002 noted that the veteran's surgical site from 
October 2002 had completely healed.  However, the veteran was 
noted to have a new cyst on his right buttock that was 
increasing in mass and tenderness.

The veteran was afforded a VA psychiatric examination in 
February 2003.  The examiner noted that he had reviewed the 
veteran's claims file as part of his examination preparation.  
The veteran reported that his cysts had caused him many 
problems over the years, prevented him from working, and 
created social shame and discomfort out in public.  The 
veteran felt that his temper difficulties had gotten worse as 
his surgeries progressed.  The examiner noted that the 
veteran did not meet the criteria for diagnosis of post-
traumatic stress disorder; however, he said that the 
diagnosis of affective disorder was directly related to the 
veteran's service-connected medical condition.  In regard to 
employability the examiner said that the veteran's affective 
disorder would contribute significantly to difficulty in 
pursuing and obtaining appropriate training for 
rehabilitation and in getting and keeping suitable 
employment.  He said that the veteran did not appear to be 
unemployable due solely to his affective disorder but that 
the condition would contribute to irritability, impatience, 
difficulty in focusing on a training program and generally 
being stress intolerant of any situation calling for 
performance under pressure, as well as undermining motivation 
and ambition.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 44.

The veteran was afforded a VA general medical examination in 
March 2003.  The examiner provided a primary diagnosis of 
nodulocystic acne with extensive involvement of the posterior 
neck and the entire posterior torso with extensive scarring, 
essentially unchanged compared to previous data.  He also 
noted the veteran's history of a fracture of the left middle 
finger with no evidence of sequelae.  The examiner also 
reported that the veteran had degenerative disc disease of 
the cervical spine, tension headaches, spondylosis of the 
thoracic spine, chronic pain syndrome, trochanteric bursitis 
of the left hip, and facial scarring secondary to a history 
of chickenpox.  The examiner opined that, in and of 
themselves, the veteran's nodulocystic acne and history of 
fracture of the left middle finger did not appear to preclude 
him from obtaining and sustaining gainful employment.  The 
examiner added that the overall combined effect on the 
veteran's functional ability by his other health conditions 
appeared to preclude him for returning to the type of work he 
had performed in the past.

The RO wrote to the veteran and informed him of a proposal to 
find him incompetent for VA purposes in March 2003.  A rating 
decision was issued in April 2003 which found that the 
veteran was not competent to handle disbursement of VA funds.  
The veteran was notified of that action that same month.

The veteran and his spouse provided testimony at a 
videoconference hearing in June 2003.  The veteran testified 
that he had last worked in November but could not remember 
the year.  His representative thought that it was four to 
five years earlier.  The veteran had been employed insulating 
pipes, and working on docks and with underground tanks.  He 
said he was terminated from his employment because of 
violence on the job site.  The veteran said that he had had 
40 surgeries for his skin condition in the previous year.  
The veteran's spouse concurred with the estimate.  The 
veteran related that he still experienced nightmares relating 
to his surgeries.  He said that despite trying many different 
medications the cysts did not go away.  The veteran said that 
previously he had missed as much as a year of work because of 
his treatment and as little as three months.  He noted that 
he would have a recovery period of two to three weeks after 
surgery because he would get a staph infection.  The 
veteran's wife testified that his medications would leave him 
groggy and he would do a lot of sleeping.  The veteran also 
isolated himself from others.  The veteran testified about 
applying for jobs in the past when he would have to list his 
many previous jobs as well as his medical problems.  He felt 
this was the reason why employers would not hire him.  The 
veteran also testified that his cysts would cause him pain 
such that he could not go to work.  He also described having 
anxiety attacks in the mid-1990s when he attempted to attend 
college as part of a vocational rehabilitation program.  He 
was unable to complete the program.  

II.  Analysis

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2003).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2003).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2003) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, the veteran is service connected for nodular 
cystic acne of the neck and a lip scar rated as 30 percent 
disabling from November 2, 1999, and rated as 80 percent 
disabling from August 30, 2002; affective disorder secondary 
to the veteran's service-connected nodulocystic acne, rated 
as 50 percent disabling; nodulocystic acne of the torso and 
back, rated as 30 percent disabling from November 2, 1999, 
and 40 percent disabling from August 30, 2002; and residuals 
of a fracture of the left middle finger, rated as 
noncompensably disabling.  The veteran's combined disability 
rating at the time of his June 2000 claim, based on the 
effective dates assigned in March 2003, was 80 percent with 
at least one disability rated above 40 percent.  As of August 
30, 2002, the veteran's combined disability rating is 90 
percent, with two disabilities rated at 40 percent or higher.  
The veteran is therefore eligible for consideration in that 
he satisfies the criteria found at 38 C.F.R. § 4.16(a).  The 
remaining question, then, is whether the veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.

The veteran has been found to be totally disabled by the SSA 
as reported in the May 2002 ALJ decision.  The effective date 
of the finding was given as February 1, 2001.  The veteran 
was noted to have two disabling conditions, back disorders, 
described as discogenic and degenerative, and affective or 
mood disorder - which consisted of a diagnosis of a bipolar 
disorder at that time.  The veteran's back disorders were 
listed as his primary disabling condition on a SSA Form 831, 
Disability Determination and Transmittal, dated in July 2002.  

The veteran had a ninth grade education at the time he 
entered onto active duty.  His military specialty was that of 
a baker.  There is no report of any other type of special 
training or education provided in service.  The veteran's 
employment history is documented by way of his reports in his 
VA medical records, testimony at his hearings, and on his 
formal application for a TDIU rating.  The veteran has worked 
in construction for many years, particularly as a drywaller; 
he has also worked as a janitor, factory worker, and 
maintenance man.  The veteran achieved a high school general 
equivalency diploma (GED) in the 1990's.  He has not reported 
any additional vocational training since service.  

The Board notes that the several SSA examiners did not find 
that the veteran's service-connected skin disability caused 
him to be unemployable.  The same is true of his mental 
disorder, diagnosed at various times as a personality 
disorder, bipolar disorder or affective disorder.  
Nonetheless, the SSA ALJ found the testimony of a vocational 
expert to be dispositive in finding that the veteran was 
unemployable.

The Board notes that the veteran's SSA disability 
determination was predicated on conditions that are not 
service-connected, in part.  It can be argued that the 
veteran's currently service-connected affective disorder 
could be included under the affective/mood disorder finding 
by the ALJ.  Nevertheless, it should be pointed out that the 
Board is not bound by SSA disability determinations.

In reviewing all of the evidence of record the Board finds 
that the veteran has consistently maintained that the 
treatment for his nodulocystic acne has interfered with his 
ability to obtain and maintain substantially gainful 
employment.  A review of VA records from 1991 to 2003 
document continued complaints to that effect.  The records 
also document a large number of surgeries, both on an 
outpatient and inpatient basis, to remove or drain cysts on 
the veteran's body.  The postsurgical treatment also required 
time away from work, special care to avoid infection, and 
return visits to evaluate the residuals.  The veteran has 
also testified at the two hearings for this appeal as well as 
at another hearing in 1998 about how his medical treatment 
has caused him to lose jobs because of time away from work.  
The veteran has also continually maintained that he suffers 
from depression and anxiety because of his inability to 
maintain a job and because of the pain associated with his 
many surgeries.

The June 2000 VA dermatology examiner did not comment on the 
veteran's employability.  The February 2003 VA psychiatric 
examiner said that the veteran's affective disorder would 
contribute significantly to his difficulty in getting and 
keeping suitable employment.  He also noted that the veteran 
would have significant difficulty in even trying to engage in 
any type of training or rehabilitation.  He provided a GAF 
score of 44.  The Board notes that a review of the VA records 
included with the SSA documents reveals that the veteran had 
a number of outpatient psychiatric entries where his GAF was 
listed in the mid-40's.  The lowest was a 40 and the highest 
a 60.  The predominant score was 45 or lower.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 41 - 50 
is defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Ibid.  

While the VA treatment records generally referred to a 
diagnosis of bipolar disorder, as opposed to the diagnosis of 
affective disorder, the February 2003 VA examiner listed only 
a diagnosis of affective disorder.  The Board finds that the 
GAF score assigned in 2003 is in keeping with the previous 
psychiatric evaluations noted above.  In reaching that 
conclusion, the Board notes that a score between 41-50 is 
reflective of someone that is unable to keep a job.

In addition, although the March 2003 VA general medical 
examiner did not find that the veteran's acne disability and 
history of a fracture of the left middle finger by themselves 
precluded him from obtaining and sustaining gainful 
employment, the examiner did find that the veteran's overall 
medical conditions are such as to preclude him from returning 
to the type of work he had performed in the past.  Clearly, 
the veteran's service-connected nodulocystic acne constitutes 
a severe disability as indicated by his 80 and 40 percent 
disability ratings.  Moreover, the evidence is equally clear 
that the nodulocystic acne will not materially improve and 
will require additional surgeries and drainings, just as it 
has since service.

The Board finds that the totality of the evidence supports a 
conclusion that the veteran's service-connected psychiatric 
and skin disabilities combine to preclude him from obtaining 
and maintaining substantially gainful employment.  With 
resolution of reasonable doubt in the veteran's favor, the 
criteria for a TDIU rating are met.


ORDER

Entitlement to a TDIU rating is granted, subject to the 
regulations governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



